Citation Nr: 0932609	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to December 
1966. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  A February 2004 rating decision denied service 
connection for bilateral hearing loss.  A June 2004 rating 
decision denied service connection for PTSD.  While not on 
appeal, the Board notes that a March 2006 rating decision 
granted service connection for tinnitus 

In April 2009 a travel Board hearing was held in Lincoln, 
Nebraska before the undersigned Veterans Law Judge.  The 
transcript is of record. 

The issues of service connection for bilateral hearing loss 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Hearing Loss 

The Veteran avers exposure to acoustic trauma in service.  He 
testified that when he was a security guard at Walker Air 
Force Base during service, he guarded the perimeter for a 
year and a half without any ear protection.  The Veteran 
explained when he had the day shift, approximately 8 to 9 
times a month, that B-52s and KC 135 tankers were started up 
each morning and run during which time he would be on guard 
20 yards from the aircraft. At the Board hearing the Veteran 
testified that he was not given a hearing test upon discharge 
in San Francisco.  

At an October 2003 VA examination, the Veteran again reported 
in service noise exposure from B-52s and KC 135s and no noise 
exposure during any post-service employment or in any 
recreational activities.  The Veteran also reported tinnitus 
since 1965.  

The examiner diagnosed the Veteran with high frequency 
sensorineural hearing loss in both ears and tinnitus.  She 
opined that the Veteran's tinnitus was a result of his 
military service.  The examiner also opined that because the 
Veteran had no ratable hearing loss when he was discharged it 
was not likely that his current hearing loss was a result of 
his military service.  However, he has testified he did not 
have a discharge audiometric examination, and we note that an 
automatic audiogram is not of record from that time.  In view 
of this evidence, we find his testimony is credible and, at 
the least, creates a reasonable doubt as to whether such 
testing was performed.  The Veteran's testimony was not of 
record at the time of the VA examination and so there was no 
way that the audiologist could have taken it into account; 
nevertheless, we must find that the examiner's opinion is 
based on an inaccurate premise.

Moreover, while the examiner found that there was in-service 
acoustic trauma, she did not address the fact that the only 
acoustic trauma the Veteran was exposed to was in service.  

Given the foregoing, the Board finds that the VA examination 
is inadequate and further development is needed to determine 
whether the Veteran's hearing loss is, as likely as not, due 
to service. 

Additionally, the Veteran testified that he is unsure when he 
started experiencing hearing loss but that about 25 to 30 
years ago his children told him he needed a hearing aid.  As 
his testimony is found to be credible.  Further development 
should also address the continuity of hearing loss 
symptomatology. 






PTSD

The Veteran contends that he has PTSD related to service, 
specifically the events of December 1966.  The Veteran 
testified he was sent to Vietnam twice and stationed at Dan 
Nang during the first tour and Cam Ranh Bay during the second 
tour.  He testified that he turned in his equipment when he 
left Cam Ranh Bay and was sent to Tan Son Nhut to be shipped 
home to be discharged.  According to the Veteran, on the 
night of December 3rd the Veteran stayed in the barracks and 
the base was attacked the next morning, December 4th.  He 
stayed where he was in the barracks that morning until the 
military police cleared them out at which time he was paired 
up with the sentry dog handler at the armory and accompanied 
the dog handler on patrol in a truck to check the posts.  The 
Veteran was dropped off at one end of a bridge with a gun, 
ammunition and a radio, and told to call in should he take 
any fire.  The dog handler then drove 200 yards away, got out 
and walked down a gully to check a post, at which time the 
truck the Veteran and dog handler were just driving was shot 
up.  While stationed at the end of the bridge the Veteran 
heard strange noises and eventually an American soldier, who 
had been getting ill in the bushes, jumped out on the 
opposite end of the bridge.  The Veteran reported he almost 
shot him.  The Veteran stayed where he was on the end of a 
bridge throughout the night and radioed in the mortar fire 
but never received any response.  In the morning he was 
picked up and made to walk along a gully with some other men, 
where they saw bodies but didn't find anyone alive.  The 
Veteran learned that later that night Viet Cong were found in 
the gully where he had patrolled.  

The law provides that in service connection claims, the VA 
will give due consideration to the places, types, and 
circumstances of veterans' service as shown by the record. 38 
U.S.C.A. § 1154(a)   Moreover, based on the Veteran's 
credible testimony before the undersigned it appears that he 
was in an imminent combat situation. The pertinent law 
provides that if the Veteran was engaged in combat with the 
enemy while in active service, the Secretary shall accept lay 
evidence as sufficient proof of service connection if the lay 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 
1154(b) (West 2002).  Section 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Given 
the foregoing, the Veteran's testimony is credible in every 
essential as to the events of December 1966. 

Additionally the Veteran's testimony is entirely consistent 
with his earlier May 2008 stressor statement.  Furthermore, 
the service personnel records show that the Veteran was a 
sentry dog handler at Cam Ranh Bay from February to December 
1966 and that he was discharged from San Francisco on 
December 8, 1966, facts which are consonant, point-for-point, 
with the Veteran's testimony. 

The Veteran has also testified that he sought private 
treatment for panic attacks with three doctors but that he 
was having difficulty obtaining any of those treatment 
records.  While the Veteran does not have a current diagnosis 
of PTSD he is competent to testify as to his symptomatology, 
such as panic attacks and difficulty relaxing, which is found 
to be credible. 

The Veteran has a credible in service events and symptoms 
often associated with PTSD, therefore the claim will be 
remanded for a VA examination to determine whether the 
Veteran has a diagnosis of PTSD, and whether it is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have an VA 
examination to evaluate his hearing loss. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any current hearing loss began during 
service or was a result of his service, 
including acoustic trauma.  The examiner 
is to specifically consider and comment on 
the absence of a discharge examination, 
the Veteran's lack of noise exposure prior 
to and subsequent to service, and his 
continuity of hearing loss, in forming the 
opinion. 

2. Arrange for the Veteran to be examined 
by a psychiatrist to determine if the 
Veteran has PTSD or any other acquired 
psychiatric disorder which is 
etiologically related to service.  The 
examiner should consider the Veteran's 
report of the in-service events of 
December 1966 as a factually accurate 
account of those events. 

The report of the examination should 
include a complete rationale for all 
opinions expressed.   The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with his evaluation.

3.  After undertaking any other reasonably 
necessary development, readjudicate the 
Veteran's claims considering the entire 
record.  If its decision remains adverse 
to the Veteran, it should provide him and 
his representative with a supplemental 
statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals







